FINAL OFFICE ACTION
This Office Action is a Reissue of U.S. Application No. 14/310,191 (the ‘191 application) now U.S. Patent No. 10,055,544 B2 issued on August 21, 2018 to Powell (the ‘544 patent). 
The status of the claims amended on 9/22/2020 is as follows;
Claims 1-22 are pending.
Claims 1-20 are amended claims.
Claims 21-22 are new claims.
Claims 1-22 are rejected.
RESPONSE TO ARGUMENTS
Rejection based on recapture 35 U.S.C. 251; The main thrust of the applicants’ arguments regarding recapture are that the claims “now recite the all of the pertinent claim features that were required for allowance in the original application and cited on page 9 of the office action.”  
The examiner contends that Page 9 of the office action of 2/18/22 contains the previous examiners reasons for allowance.  The examiner allowed the ‘191 application based on the surrender generating limitations (SGL) A-C and the arguments made during the prosecution of the ‘191 application.  Removing the SLG A-C by the current amendments to the claims resulted in broadening the scope (BS) of the claims by removing the limitations that were amended and argued during the prosecution of the ‘191 application.  The limitations that were removed from the claims are BS(A)-(C) presented on pages 12 and 13 of the 2/18/22 non-final office action.  The examiner has also reviewed the claims to see if any added subject matter has materially narrowed the claims in other respects to overcome the broadening aspect and has determined that currently the claims are so extensively amended to remove or change much of the SGL(A)-(C).  In fact, SGL(C) is completely deleted from the claims. Accordingly, the recapture rejection is maintained.
35 USC 112(1): Applicants argue that, as now amended, claim 21 is not subject to the 112(1) rejection.  As amended the examiner agrees and the rejection is withdrawn.
35 U.S.C. 101:  The thrust of the applicants’ argument is that all of the independent claims have been amended to recite “trained heathcare data systems”. The trained heathcare data systems includes a relational database. The applicant’s representative states that since this training step is directly linked to the application step, there is clear practical application of the claimed events that are not a mere abstract idea.  The examiner notes that the term “train” or any derivative is not present in the ‘544 specification and as such the applicants’ argument is moot and the 101 rejection remains.  Please see the current 35 U.S.C 112 1st paragraph new matter rejection below. 
35 U.S.C. 103:  The applicant has amended all the independent claims to include the term “aggregating the patient events related to the treatment” among other amendments.  The rejections below have been updated to address the amended subject matter.



REJECTIONS BASED UPON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


Claims 1-22 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
06/20/2014	The 652 Application was filed with claims 1-20.  Therein, claims 1, 9 and 17 were independent method, system and non-transitory computer-readable medium claims respectively.

08/10/2016	The original examiner issued a Non-Final Office Action rejecting Claim 1-2, 5-10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (U.S. Pub. No. 2011/0238434 A1) in view of Benja-Athon (U.S. Pub. No. 2010/0076790 A1) and Claim 3-4, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich in view of Benja-Athon, in further view of Bianco (U.S. Pub. No. 2002/0082865 A1).

11/09/2016	Applicant filed a response to the Office Action having arguments and amending claims 1-4, 7, 9-12, 15 and 17-20 (hereinafter the “NOV 2016 Response").  The applicant argued claims 1, 9 and 17 the independent claims now recited the features of :
As amended, independent claims 1, 9, and 17 now recite the features of:

accessing data indicating (i) a series of patient events for a particular patient, (ii) a particular sequence of patient events within the series of patient events;

determining, by one or more processors and for each of the patient events, one or more medical conditions associated with a particular patient event;

in response to determining the one or more medical conditions associated each of the patient events, generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event;

combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events;

generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events; and

storing, at a custom extension to a relational database, the care pathway data shape for the series of patient events.



The applicant’s representative argued that the art used in the rejection fails to describe at least these features in the Remarks pages 9 and 10 reproduced below.

The applicant submits that Froehlich and Benja-Athon, individually or in combination, fail to describe at least these features.

Initially, the applicant notes that Froehlich generally describes “a method and system for providing medical personnel with medical treatment protocols for treating a disease or medical condition of interest.” Froehlich at Abstr. “The medical treatment protocol template may include treatment parameters data and sample case data.” /d. Froehlich describes that the medical treatment protocol templates can be used to “create a patient-specific treatment plan to allow a clinician to apply the medical treatment protocol embodied by the template to a particular patient.” Id.

Specifically, the portions of Froehlich cited in the Office Action describe that the medical treatment protocol template include “information contained in various parameters or fields,” e.g., “the name of a specific disease,” and that a “treatment protocol application may be configured to recognize such a field, or receive such information from the treatment protocol application database, and select templates related to the treatment of the specific condition.” Id. at ¶ 0058; see also ¶ 0011, 0029, 0048, 0059.

However, although the cited portions describe that the medical treatment protocol templates include information related to a medical condition, none of the cited portions describe that the medical treatment protocol templates include “data indicating (i) a series of patient events for a particular patient, and (ii) a particular sequence of patient events within the series of patient events” as recited in the independent claims as amended (emphasis added). Moreover, the cited portions of Froehlich also do not describe the features of “generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event,” “combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events,” and “generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events”
(emphasis added).

The cited portions of Benja-Athon fail to remedy these particular deficiency of the cited portions of Froehlich. See Benja-Athon at ¶ 0005, 0011, 0031. For instance, ¶ 0005 of Benja-Anthon generally describes a “system of compositions of information and data on diagnoses, diseases, disorders, and related health . . .” to “assist with and/or facilitate the medical decision makings and reduce or eliminate errors in decision makings of physicians. . . .” See id. at ¶ 0005. Paragraph 0005 of Benja-Athon only describes that “groups of [individual diagnoses] or similar diagnoses of diseases and disorders and related information and data on health, health-care and health-care services . . . are input into and processed, scanned,  . . .  and compiled into [a] database or databases in and manage[d] by a SQL server... .” See id. at ¶ 0005. Finally, paragraph 0031 provides general descriptions related to the architecture of a described system. See generally id. at ¶ 0005. None of these descriptions correspond to the features of the independent claims noted above.

Accordingly, because the cited portions of Froehlich and Benja-Athon fail to describe each and every feature of the independent claims as amended, the proposed combination of Froehlich and Benja-Athon fail to establish a prima facie case of obviousness over the independent claims as amended.

The other claims in the application are each dependent on the independent claims, and are allowable for at least the above reasons. Because each claim is deemed to define additional aspects of the disclosure, however, the individual consideration of each claim on its own merits is respectfully requested.

Therefore, withdrawal of the rejections of all claims is respectfully requested.

Remarks 11/09/16 pp 9-10 emphasis in the original


03/10/2017	The original examiner issued a Final Office Action rejecting claims 1-20 over a new combination of prior art.

06/07/2017	Applicant filed an RCE response arguing claims 1, 9 and 17 now recite features that were not taught by the references used in the rejection which is reproduced below. Claims 1-20 are pending (hereinafter the “JUN 2017 Response").  
As amended, independent claims 1, 9, and 17 now recite, among others, the features of:

determining, by the one or more processors, a plurality of identifier values that are (i) present within at least two or more of the care pathway data shapes for the plurality of patients and (ii) arranged in a common sequence within the at least two or more of the care pathway data shapes;

generating a shared care pathway data shape for the particular disease condition based on combining the plurality of identifier values that are determined to be present within at least two or more of the care pathway data shapes for the plurality of patients and arranged in a common sequence within the at least two or more of the care pathway data shapes, the shared care pathway shape representing a standard of care for the plurality of patients; and

providing the shared care pathway data shape for the particular disease condition for output to one or more client devices.

Applicant submits that the cited portions of the references, applied individually or as an appropriate combination, fail to describe, teach, or suggested at least these features.

In particular, the Office Action appears to rely on cited portions of Bito in asserting that Bito describes the feature of “generating a care pathway data shape for the series of patient events...” See Office Action at p. 7; see also Bito at ¶ 0017, 0044, 0045, 0054, and FIG. 4. These portions of Bito generally appear to relate to creating a “clinical pathway” based processing data. See Bito at ¶ 0044. While the cited portions of Bito does describe processes relating to “editing” a clinical pathway “until the desired clinical pathway is obtained,” these descriptions do not correspond to the feature of “generating a shared care pathway” because nothing in the cited portions of Bito describe or suggest the feature of “determining .. . a plurality of identifier values that are (1) present within at least two or more of the care pathway data shapes for the plurality of patients and (11) arranged in a common sequence within the at least two or more of the care pathway data shapes” as recited by the independent claims as amended. Nothing in the cited portions of the other references appear to describe these features. See generally Froehlich at ¶ 0029, 0049, 0058, 0059; see also Benja-Athon at ¶0005, 0011, 0014, 0031. Withdrawal of the 103 rejections is respectfully requested.


06/07/17 ‘191 Remarks pp 15-16

12/19/2017	The original examiner issued a Non-Final Office Action rejecting claims 1-20 over a new combination of prior art.

03/16/2018	Applicant filed an response arguing claims 1, 9 and 17 now recite features that were not taught by the references used in the rejection which is reproduced below. Claims 1-20 are pending (hereinafter the “MAR 2018 Response").  
As amended, independent claims 1, 9, and 17 now recite the features of “receiving... a query for pathway shapes for a particular medical condition,” “analyzing . . . [] unique values of the care pathway shapes for the plurality of patients,” “selecting ... based on analyzing the unique values of the care pathway shapes for the plurality of patients, a subset of care pathway shapes from among the care pathway shapes for the plurality of patients, the subset of care pathway shapes comprising care pathway shapes that each share (1) two or more identical event shapes, and (11) an identical sequence of the two or more identical event shapes within a corresponding series of patient events,” and “providing, .. . for output to the client device responsive to the received query for pathway shapes for the particular medical condition, query results indicating the subset of pathway shapes.”

These features, as amended, have not yet been asserted to be disclosed, taught, or suggested by the cited portions of Froehlich, Bito, Benja-Athon, Duftler, and/or Bianco. Applicant respectfully submits that the prior art cited in the Office Action fails to describe or suggest at least the features referenced above. Moreover, Applicant submits that the cited portions of Froehlich, Bito, Benja-Athon, Duftler, and/or Bianco fail to describe or suggest the features recited by newly added claims 21 and 22.

The other claims in the application are each dependent on the independent claims, and are allowable for at least the above reasons. Because each claim is deemed to define additional aspects of the disclosure, however, the individual consideration of each claim on its own merits is respectfully requested.

Withdrawal of the §103 rejections is respectfully requested.

03/16/18 ‘191 Remarks pp 11


04/20/2018	There was an interview discussing the claim elements to change a typographical error

04/20/2018	The original examiner allowed claim 1, 3-9, 11-17 and 19-22 with the following reasons for allowance. 
The claims in the application are deemed to be directed to a nonobvious improvement over the previously cited prior art. The claims comprise receiving a query for pathway shapes for a particular medical condition, accessing treatment data for a plurality of patients including a series of patient events in a particular sequence, generating a respective care pathway shape for each of the plurality of patients, determining medical conditions associated with a particular event, generating an associated event shape, combining the event shape for each of the patient events, generating a unique value representing the series of patient events, storing and analyzing at a custom extension to a relational database the unique value, selecting a subset of the care pathway shapes and providing output responsive to the query indicating the subset of pathways shapes.


Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter hereinafter SGL: 

SGL(A) 	NOV 2016 Response 
As amended, independent claims 1, 9, and 17 now recite the features of:

accessing data indicating (i) a series of patient events for a particular patient, (ii) a particular sequence of patient events within the series of patient events;

determining, by one or more processors and for each of the patient events, one or more medical conditions associated with a particular patient event;

in response to determining the one or more medical conditions associated each of the patient events, generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event;

combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events;

generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events; and

storing, at a custom extension to a relational database, the care pathway data shape for the series of patient events.


SGL(B)         JUN 2017 Response 
As amended, independent claims 1, 9, and 17 now recite, among others, the features of:

determining, by the one or more processors, a plurality of identifier values that are (i) present within at least two or more of the care pathway data shapes for the plurality of patients and (ii) arranged in a common sequence within the at least two or more of the care pathway data shapes;

generating a shared care pathway data shape for the particular disease condition based on combining the plurality of identifier values that are determined to be present within at least two or more of the care pathway data shapes for the plurality of patients and arranged in a common sequence within the at least two or more of the care pathway data shapes, the shared care pathway shape representing a standard of care for the plurality of patients; and

providing the shared care pathway data shape for the particular disease condition for output to one or more client devices.

SGL(C) 		MAR 2018 Response
As amended, independent claims 1, 9, and 17 now recite the features of “receiving... a query for pathway shapes for a particular medical condition,” “analyzing . . . [] unique values of the care pathway shapes for the plurality of patients,” “selecting ... based on analyzing the unique values of the care pathway shapes for the plurality of patients, a subset of care pathway shapes from among the care pathway shapes for the plurality of patients, the subset of care pathway shapes comprising care pathway shapes that each share (1) two or more identical event shapes, and (11) an identical sequence of the two or more identical event shapes within a corresponding series of patient events,” and “providing, .. . for output to the client device responsive to the received query for pathway shapes for the particular medical condition, query results indicating the subset of pathway shapes.”



A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).
Regarding step 1, upon review of claims 1-22 of the present reissue application in comparison to claims 1-20 of the ‘544 Patent, Examiners find that Applicant through the 9/22/20 amendment of the ‘778 reissue has broadened the scope (BS) of claims by removing a feature, particularly, 
BS(A) 		Argued in the NOV 2016 Response 
As amended, independent claims 1, 9, and 17 now recite the features of:

accessing data indicating (i) a series of patient events for a particular patient, (ii) a particular sequence of patient events within the series of patient events;

determining, by one or more processors and for each of the patient events, one or more medical conditions associated with a particular patient event;

in response to determining the one or more medical conditions associated each of the patient events, generating, for each of the patient events, a unique identifier value descriptive of the one or more medical conditions associated with a particular patient event;

combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events;

generating a care pathway data shape for the series of patient events based at least on combining the unique identifier values for each of the patient events in accordance with the particular sequence of patient events within the series of patient events; and

storing, at a custom extension to a relational database, the care pathway data shape for the series of patient events.


BS(B)            Argued in the JUN 2017 Response 
As amended, independent claims 1, 9, and 17 now recite, among others, the features of:

determining, by the one or more processors, a plurality of identifier values that are (i) present within at least two or more of the care pathway data shapes for the plurality of patients and (ii) arranged in a common sequence within the at least two or more of the care pathway data shapes;

generating a shared care pathway data shape for the particular disease condition based on combining the plurality of identifier values that are determined to be present within at least two or more of the care pathway data shapes for the plurality of patients and arranged in a common sequence within the at least two or more of the care pathway data shapes, the shared care pathway shape representing a standard of care for the plurality of patients; and

providing the shared care pathway data shape for the particular disease condition for output to one or more client devices.

BS(C) 	Argued in the MAR 2018 Response
As amended, independent claims 1, 9, and 17 now recite the features of “receiving... a query for pathway shapes for a particular medical condition,” “analyzing . . . [] unique values of the care pathway shapes for the plurality of patients,” “selecting ... based on analyzing the unique values of the care pathway shapes for the plurality of patients, a subset of care pathway shapes from among the care pathway shapes for the plurality of patients, the subset of care pathway shapes comprising care pathway shapes that each share (i) two or more identical event shapes, and (ii) an identical sequence of the two or more identical event shapes within a corresponding series of patient events,” and “providing, .. . for output to the client device responsive to the received query for pathway shapes for the particular medical condition, query results indicating the subset of pathway shapes.”




	Regarding step 2, Examiners find herein that these broadening and/or deletions in at least claims 1, 10, 17 and 20 of the ‘778 reissue are directed specifically to the subject matter surrendered in the original prosecution.  The broadening aspect identified in BS(A), BS(B), and BS(C) are directed to SGL(A), SGL(B), and SGL(C) determined above.  
Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.
As noted above, Examiners found, that SGL(A), (B) and (C) are absent from new claims independent claims 1, 10, and 17 and dependent claims 2-9, 11-16 and 18-22.  Accordingly, Examiners conclude a recapture rejection of claims 1-22 is proper on this basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 The claims are in a statutory category.
Claims 1-9 and Claims 20-22 are directed towards a method for determining a care pathway in response to a specific condition (i.e. a process) which is a statutory category.  Claims 10-16 are directed towards a system for determining a care pathway in response to a specific condition (i.e. a machine) which is also a statutory category.   Claims 17-19 are directed towards a non-transitory computer readable medium storing software for determining a care pathway in response to a specific condition (i.e. a manufacture) which is also a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Step 2.
               Claims 1-22 are directed to an abstract idea because an abstract idea is recited in the claims.  The abstract idea is identified as: 
receiving a query for pathway shapes for a particular medical condition;
accessing treatment data for a plurality of patients including a series of patient events in a particular sequence;
determining, from the accessed treatment data, by one or more processors in trained healthcare data systems, a portion of the accessed treatment data for [a] the plurality of patients receiving treatment for the particular medical condition;
treatment data indicating (i) patient events experienced by a particular patient of the plurality of patients receiving treatment for the particular medical condition, and (ii) a sequence of the patient events for each of the plurality of patients from each of the patient events, the medical condition associated with the respective patient event;
generating a respective care pathway shape for each of the plurality of patients;
determining medical conditions associated with a particular event;
generating, by the one or more processors, an associated event shape descriptive of the medical condition;
combining, by the one or more processors, the generated event shape for each of the patient events in accordance with the sequence of the patient events;
aggregating the patient events related to the treatment;
generating, by the one or more processors, a unique value representing the series of patient events; and
storing and analyzing, by the one or more processors, at a custom extension to a relational database, the unique values the unique value; 
selecting, by the one or more processors a subset of the care pathway shapes; and
providing output responsive to the query indicating the subset of pathway
shapes.


The step outlined above corresponds to a mental process using a computer to perform a series of mental steps.  These concepts identified as abstract ideas by the courts, such as  Content Extraction1 and comparing new (e.g., query data regarding a patient of interest with a similar medical condition or similar medical events) and stored information (e.g., stored patient medical events and patient care pathways) and using rules to identify options (e.g., if the query contains the same events or disease/condition as a stored pathway condition, display that care pathway to the user) in SmartGene.2  The accessing data, determining whether the data accessed is related to a medical conditions, generating a care pathway and storing the data all describe the abstract idea.  Accordingly, Claims 1-22 do not result in a practical application that is sufficient enough to show an improvement in computer functionality.
               When viewed as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art of care pathways and simply implementing the process on a computer(s) is not enough to qualify as “significantly more.”  Specifically, the applicant is taking the well-known process of storing patient care pathway data and generating a care pathway with the same condition and implementing it on a computer, which does not qualify as significantly more.  Essentially, the Applicant is attempting to claim generating a treatment plan for a patient based on patients with the same condition using a relational database.  
	Dependent claims 2-8, 10-16 and 18-20 add additional limitations, for example:
Claims 2, 11 and 18 require the care pathway shapes comprise a step of linking each of the patient events to medical conditions;
Claims 3, 11 and 18 require where the linked patent events are represented as a single value 
Claim 4 and 13 requires the care pathway data shape be represented as a custom C# data type value;
Claim 5 and 14 requires the care pathway data shape be represented as a common language runtime (CLR) compatible programming language data type value;
Claims 6, 15 and 19 require providing the query results to the user comprises providing real-time query results in response to receiving the query request submitted by the user;
Claims 7 and 16 requires identifying a patient event as having a point of interest attribute and grouping the care pathway shape data utilizing the point of interest attribute;
Claim 8 requires a structured query language server database and a user-defined type extension to the database server 
Claim 9 requires that the unique values are stored in a single database column of the SQL database server
Claims 21 and 22 requires that the care pathway shapes are represented as programming language data type values and stored in a relational database.

However, these dependent claims only serve to further limit the abstract idea described above and hence are nonetheless directed towards the same abstract idea as independent claims 1, 10, 17 and 20.
The claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
A)           Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e. processors, database, computers, storage devices).
Applicant’s specification, page 13 of the ‘191 application, paragraph [0039] discloses: “a programmable processor, a computer, or multiple processors or computers,” are construed to be conventional processors and computers.
Applicant’s specification, page 15 of the ‘191 application, paragraph [0043] discloses: memory devices “including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks,” construed to be a conventional storage device.
B)           Generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. accessing, relating, storing, receiving, linking and providing data). 
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The examiner notes that each independent claim 1, 10, 17, and 20 were amended to include “trained healthcare data systems” purported to be found in column 3, lines 7-34.  Claim 1 was additionally amended to include the limitation “a portion of the accessed treatment data” with no relevant support noted.  The examiner has searched the 4 corners of the ‘544 patent and has not found any support of trained or any variant of train in the patent.  Likewise, the examiner could not find “a portion of the accessed treatment data” within the ‘544 patent.  These limitations are considered new matter and for the purpose of examination with be considered a healthcare data system and treatment data. The remainder of the claims are rejected based on their dependency to a rejected independent claim.

Claim Rejections - 35 USC § 251
Claim 1-22 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Please see the 35 USC 112(a) rejection above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 7, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (U.S. Pub. No. 2011/0238434 A1) in view of Duftler (U.S. Pub. No. 2014/0297240 A1). 

Regarding claim 1, Froehlich discloses a computer-implemented method comprising steps of; 
receiving a query for pathway shapes for a particular medical condition;
accessing treatment data for a plurality of patients including a series of
patient events in a particular sequence;  

See Froehlich para [0004] and [0037]-[0048] and figure 3 with respect to the query and the accessing of treatment data.  With respect to the accessing treatment data for a plurality of patients including a series of patient events in a particular sequence please see the discussion below with respect to the combination of Froelich and Duftler.
determining, from the accessed treatment data by one or more processors in trained healthcare data systems, a portion of the accessed treatment data for the plurality of patients receiving treatment for the particular medical condition;

See Froehlich para [0029]-[0031], and [0038]  that provides medical treatment protocols to clinicians for treating a medical condition which is the same protocol applied to all patients for the medical condition.  As best as can be determined by the examiner “ a portion of that accessed treatment data” is sample case data of Froelich that is accessed in order to create a treatment plan.

generating a respective care pathway shape for each of the plurality of patients;
determining medical conditions associated with a particular event;

Froelich discloses generating a medical treatment protocol that has specific treatment associated with a particular disease.  With respect to the care pathway shape please see the discussion below with respect to the combination of Froelich and Duftler.

generating, by the one or more processors, an associated event shape descriptive of the determined medical condition; 


(see Froehlich para [0048]-[0049], [0058]-[0059] discloses generating an event shape as a treatment plan based on the associated specific disease or medical condition. With respect to the associated event shape please see the discussion below with respect to the combination of Froelich and Duftler.

Froehlich Para [0037]-[0048] which disclose a medical treatment protocol template that includes parameters and conditions  to be used during the treatment of a particular medical condition.  These patient events experienced by a particular patient and a plurality of patients with respect to medical treatment protocol include a variety of a medical treatment parameters. Froehlich also discloses that the medical treatment database is contained in a defined electronic format and structure.  The format and structure, however, are not particularly limited and may be chosen as desired for an intended use or desired design. Froehlich discloses that the medical treatment protocol templates may be in the form of electronic files that may include textual, graphical or audio content or a combination of two or more thereof (see para [0031]). Froehlich also discloses a database of medical treatment protocols [0032]. Froehlich discloses in figure 3 a request from a user for a medical treatment protocol, processing the request and providing an identified treatment request.  Froehlich does not explicitly disclose what was noted above, “accessing treatment data for a plurality of patients including a series of patient events in a particular sequence”,” a respected care pathway shape”,  “an associated event shape”,  and the following;
combining, by the one or more processors, the generated event shape for each of the patient events in accordance with the sequence of the patient events; 

aggregating the patient events related to the treatment;

generating, by the one or more processors, a unique value representing the series of patient events; and

storing and analyzing, by the one or more processors, at a custom extension to a relational database, the unique values the unique values; 3

selecting, by the one or more processors, a subset of the care pathway shapes; and 

providing output responsive to the query indicating the subset of pathway shapes.

	In an analogous invention Duftler teaches constructing patient traces as a set of medical events for each patient of a patient population See [0006]-[0007].  
[0006] A method for data analysis includes constructing patient traces as a set of medical events for each patient of a patient population, the patient population being segmented based on patient outcomes. Medical events in one or more of the patient traces are reduced to provide processed patient traces. The processed patient traces are clustered to identify a cluster of patient traces. A process model is mined, using a processor, representing an aggregation of treatment pathways in the patient traces from the cluster. Patterns from patient traces are identified that are discriminative of patient outcomes. At least one of the patterns is represented with respect to the process model to identify treatment pathways correlated with the patient outcomes.
[0007] A system for data analysis includes a medical records database configured to construct patient traces stored on a computer readable storage medium as a set of medical events for each patient of a patient population, the patient population being segmented based on patient outcomes. A trace preprocess module is configured to reduce medical events in one or more of the patient traces to provide processed patient traces. A cluster module is configured to cluster the processed patient traces to identify a cluster of patient traces. A pathway extraction module is configured to mine a process model representing an aggregation of treatment pathways in the patient traces from the cluster. A pattern extraction module is configured to identify patterns from patient traces that are discriminative of patient outcomes. A visual interface is configured to represent at least one of the patterns with respect to the process model to identify treatment pathways correlated with the patient outcomes.
Duftler [0006]-[0007] emphasis added by the examiner
The medical events in one or more patient traces are reduced to provide processed patient traces which are clustered to identify a plurality of patient traces. Patterns from the patient trace are identified to identify treatment pathways correlated with the patient outcomes.
	Paragraphs [0033]-[0035], reproduced below, teaches how patient traces are transformed into stings by mapping the known event type to Unicode characters (See table 1 reproduced below).  The string representation of the patient traces can be “ABCDE” for one patient and “ABCBC” for another patient (See table 2 reproduced below).  These are care pathway shapes that share two or more identical event shapes “ABC##” are an identical sequence of event shapes within a sequence of patient events.

    PNG
    media_image1.png
    375
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    530
    media_image2.png
    Greyscale

Duftler [0033]-[0035]
	Paragraphs [0026]-[0028] and [0050]-[0059] of Duftler teaches that health care event data for a cohort of patients is stored in a medical records database and are stored as a string representation of a patient trace, analyzed, including aggregation and provide an outcome as shown in figure 4 reproduced below.


    PNG
    media_image3.png
    702
    495
    media_image3.png
    Greyscale

Duflter figure 4



Therefore, it would have been obvious to one of ordinary skill in the art of care pathways at the time of filing to modify the patient data of Froehlich to generate a shared care pathway for a particular medical condition, as taught by Duftler, in order to “identify treatment pathways correlated with the patient outcomes (Duftler, Paragraph [0006]).  Additionally, one of ordinary skill in the art of databases and computer processes would understand that a patient trace must be stored in a database as disclosed above (a medical record database) in order to be mined by a pathway extraction module from a patient trace in a cluster because Froehlich provides the motivation that any type of database format and structure may be used [0038].  Therefore, the combination of Froelich and Duftler disclose that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yielded nothing more than predictable results.

2. (Amended) The method of claim 1, wherein generating [a] of the care pathway shapes [data shape for the condition] comprises a step of linking each of the [one or more] patient events to the [one or more] medical conditions. See Duftler [0033]-[0036] and the discussion above with respect to claim 1 

3. (Amended) The method of claim 2, wherein the linked patient events, related to the one or more medical conditions, are represented as a single value.  See table 2 above string representation “ABCDE” and “ABCBC” is a single value.

7. (Amended) The method of claim 1, further comprising:
identifying a patient event of the patient events as having a point of interest attribute; and 
grouping the care pathway shapes [shape data] utilizing the point of interest attribute.

	The ‘544 patent defines each patient event is identified as a point of interest. Duftler disclose in paragraphs [0035] discloses clustering patient traces that share a similar behavior which is a point of interest. See also Duftler [0033]-[0035] and the related discussion with respect to claim 1 above.

Claims 10, 17, and 20 recite substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
Claims 11 and 18 recite substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for similar reasons as given above.
Claim 12 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.


Claim 4-6, 8, 9, 13-15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Froehlich (U.S. Pub. No. 2011/0238434 A1) in view of Duftler (U.S. Pub. No. 2014/0297240 A1) as applied to the claims above further in view of Benja-Athon (U.S. Pub. No. 2010/0076790 A1).


4. (Amended) The method of claim 1, wherein the care pathway [data shape is] shapes are represented as a custom C# data type value. See Froehlich table 2 above string representation “ABCDE” and “ABCBC” is a custom data type represented as a single value.  Froehlich does not specifically disclose a C# data type value but instead discloses that with respect to the specific programming language Froehlich discloses in paragraphs [0029], [0034] and [0038] may be implemented as part of a software program resident on and/or readable by a user on a personal computer or over the internet.  The defined electronic format and structure are not particularly limited and may be chosen as desired for an intended use or desired design. Benja-Athon teaches that it was old and well-known in the art of care pathways at the time of filing to represent the care pathway data shape as a custom C# data type value (Paragraph [0072] discussing the programming being in C#, construed as being represented as a C# data type value.).
Therefore, it would have been obvious to one of ordinary skill in the art of programming at the time of filing to modify the single value type of Froehlich as modified to be C#, in order to use a common programming language that is taught by Benja-Athon using the motivation provided above by Froehlich that the format and structure are not limited and may be chosen by the designer.  The combination of Froelich and Duftler with Benja-Athon disclose that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and as such the combination would yielded nothing more than predictable results. 



5. (Amended) The method of claim 1, wherein the care pathway [data shape is] shapes are represented as a common language runtime (CLR) compatible programming language data type value. 
Froelich and Duftler do not specifically state that the care pathway shapes are represented as a common language runtime (CLR) compatible programming but instead discloses that with respect to the specific programming language Froehlich discloses in paragraphs [0029], [0034] and [0038] may be implemented as part of a software program resident on and/or readable by a user on a personal computer or over the internet.  The defined electronic format and structure are not particularly limited and may be chosen as desired for an intended use or desired design.
Benja-Athon teaches that it was old and well-known in the art of programming at the time of filing to have the care pathway data shape be represented as a common language runtime (CLR) compatible programming language data type value (Paragraph [0072] discusses using programs and computer languages, such as Microsoft .Net, which is a type of common language runtime compatible programming language.).
Therefore, it would have been obvious to one of ordinary skill in the art of programming at the time of filing to modify the single value type of Froehlich as modified the care pathway data shape be represented as a common language runtime (CLR) compatible programming language data type value in order to use a common programming language that is taught by Benja-Athon using the motivation provided above by Froehlich that the format and structure are not limited and may be chosen by the designer.  The combination of Froelich and Duftler with Benja-Athon disclose that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and as such the combination would yielded nothing more than predictable results. 


6. (Amended) The method of claim 1, further comprising a step of [wherein providing the query results for output to the client device comprises] providing, by the one or more processors, the selected subset of the care pathway shapes in real-time [query results] in response to receiving [the]a query request[ submitted by the user].

Froehlich and Duftler do not explicitly disclose providing the selected subset of the care pathway shapes in real-time in response to receiving a query request.  Froehlich and Duftler do disclose generating a medical protocol template based on a request.  Benja-Athon teaches that it was old and well-known in the art of care pathways at the time of filing to provide real-time query results in response to receiving the query request submitted by the user in Paragraph [0014] which discusses the invention being used interactively and by clicking an interactive word or term representing a DIAGNOSIS  patient and physicians can generate, display, view and use an array or a series of information and data on said Diagnosis and all relating health, health-care, health-care services, construed as providing the query results to the user in real-time.).  The ‘544 patent describes real-time as very fast.  The examiner maintains the term “very fast” and “real-time” are subjective and that Froelich and Duftler with Benja-Athon all request and receive the care pathway shapes using a processor and since the teaching of Benja-Athon discloses a click and display feature that is generated in real-time. The combination of Froelich and Duftler with Benja-Athon disclose all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and as such the combination would yielded nothing more than predictable results. 


8. (Amended) The method of claim 1, wherein:
[The]the relational database comprises a structured query language (SQL) server database; and
the unique values comprise [value comprises] a representation of a user-defined type (UTD) extension to the SQL server database.
See below with respect to claim 9


9. (Amended) The method of claim 8, wherein the unique values are [value is] stored in a single database column of the SQL database server.
With respect to claims 8 and 9 Froehlich in view of Duftler do disclose that the unique values comprise a UTD as a care pathway which is taught above in Duftler paragraphs [0033]-[0036] and tables 1 and 2. However, Froehlich and Duftler do not specifically disclose a SQL server database or how the unique values are stored in the database.
Benja-Athon teaches that it was old and well-known in the art of care pathways at the time of filing to store, by the one or more processors, at a custom extension to a relational database, the care pathway data shape for the series of patient events (Paragraph [0031] discusses the SQL database only being accessible to electronic devices that are in the network and through servers with access, construed as at a custom extension.  Paragraph [0011] discusses storing the data in a database or databases managed by an SQL server, construed as relational database.  Paragraph [0014] discusses using an array or series of information and data on a diagnosis and all health related data.).
Therefore, it would have been obvious to one of ordinary skill in the art of programming at the time of filing to modify Froehlich in view of Duftler with Benja-Athon to store data a SQL server database or how the unique values are stored in the database using the motivation provided above by Froehlich that the format and structure of the database are not limited and may be chosen by the designer.  The combination of Froelich and Duftler with Benja-Athon disclose that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and as such the combination would yielded nothing more than predictable results. 

Claim 13 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
Claim 14 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.
Claims 15 and 19 recite substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
Claims 21 and 22 recite substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for similar reasons as given above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Content Extraction and Transmission. v. Wells Fargo Bank, 776 F. 3d 1343
        2 SmartGene, Inc. v. Advanced Biological Laboratories, SA (Fed. Cir. 2014)
        3 the examiner notes that this is how the claim is amended